Filed 6/24/22; Certified for Publication 7/5/22 (order attached)




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 ELISA MAGALLANES DE VALLE,
                                                                          F082099
          Plaintiff and Appellant,
                                                                   (Super. Ct. No. 2026884)
                   v.

 DOCTORS MEDICAL CENTER OF                                               OPINION
 MODESTO,

          Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Stanislaus County. John D.
Freeland, Judge.
         Bertling Law Group and Peter G. Bertling, for Plaintiff and Appellant.
         Schuering Zimmerman & Doyle, Daniela P. Stoutenburg and Thomas M. Gray, for
Defendant and Respondent.
                                                       -ooOoo-
      Appellant Elisa Magallanes de Valle brought this medical malpractice action against,
inter alia, Dr. Rebecca Brock (her personal, treating physician), Golden Valley Health
Centers, and Doctors Medical Center of Modesto, after suffering complications and injuries
as a result of a hysterectomy procedure performed by her physician at Doctors Medical
Center of Modesto. The complaint alleged a single cause of action, medical negligence, as
to all defendants. Potential liability on the part of Doctors Medical Center of Modesto was
premised primarily on an ostensible or apparent agency theory. The trial court granted
summary judgment in favor of Doctors Medical Center of Modesto. This appeal followed.
We affirm.
                                          FACTS
      On June 17, 2015, Elisa Magallanes de Valle (Magallanes) was treated for an ovarian
cyst by Dr. Rebecca Brock at Golden Valley Health Centers--Modesto Women’s Health
(GVHC). Magallanes selected Dr. Brock as her physician and became her patient.
      On May 16, 2016, Magallanes presented to GVHC for treatment by Dr. Brock.
Magallanes was experiencing abnormal bleeding and cramping. She was diagnosed with
enlarged uterus and anemia.
      On May 23, 2016, Magallanes presented to GVHC and was treated by Dr. Brock.
Magallanes complained of worsening pelvic pain. She was premenopausal and
experiencing symptoms such as decreased appetite, dizziness, dysuria (pain when
urinating), hematuria (blood in urine), and urinary frequency; she also reported she was
experiencing pain when she was working.
      On May 31, 2016, Magallanes presented to GVHC for treatment by Dr. Brock.
Magallanes reported continuing pelvic pain, bloating, dizziness, menstrual cramping, and
nausea. Magallanes had recently gone to the emergency room for pelvic pain and reported
she could not function with the pain and wanted a hysterectomy. She was assessed for
menorrhagia with regular cycle, dysmenorrhea, and chronic pelvic pain. Dr. Brock noted



                                             2.
that Magallanes expressed an interest in getting a hysterectomy and, therefore, a
hysterectomy was ordered, and the scheduling process initiated.
       On June 9, 2016, Dr. Brock and/or GVHC scheduled a “TVH/BSO” (total vaginal
hysterectomy/bilateral salpingo-oophorectomy) for June 27, 2016, at Doctors Medical
Center of Modesto (DMC).
       On June 21, 2016, Magallanes presented to GVHC to have a preoperative evaluation
with Dr. Brock. Dr. Brock’s plan was to conduct a TVH, possibly with a BSO. Dr. Brock
documented in admission notes that Magallanes had been made aware of the risks of the
procedure, including “injury to bladder due to prior cesarean section, infection, hemorrhage,
injury to bowel and other structures, and risk of anesthesia.” Dr. Brock also documented
that the “[p]atient [had been] given second opinion options, but desires to continue with
surgery.”
       On June 27, 2016, Magallanes initialed and signed DMC’s Conditions of Service
form. The form, in paragraph 4, expressly states: “Physicians are not employees or agents
of the hospital”; Magallanes initialed paragraph 4. (Unnecessary capitalization omitted.) In
addition, by signing the form (at the end thereof), Magallanes certified she had “read and
understood and accepted the terms of this document.” However, in a declaration submitted
by Magallanes in support of her opposition to DMC’s motion for summary judgment,
Magallanes stated: “My initials appear at paragraph 4 of the Conditions of Service form I
signed on June 27, 2016. I did not understand what paragraph 4 said because it is written in
English and not Spanish. Because paragraph 4 is written in English I was incapable of
understanding what it said. No one read paragraph 4 to me in Spanish. No one provided
me with a copy of paragraph 4 which was written in Spanish before I initialed this
paragraph.” (Unnecessary capitalization omitted.) Magallanes further stated in her
declaration: “No Spanish interpreter ever told me Dr. Brock was not an agent or employee
of DMC. I was never given a document that was written in Spanish which stated that Dr.
Brock was not an employee or agent of DMC. I was never given a document in Spanish

                                             3.
which notified me in writing that physicians are not employees or agents of the hospital.”
(Unnecessary capitalization omitted.)
       Along with the Conditions of Service form, Magallanes also signed a form indicating
her informed consent to a hysterectomy procedure, as well as a Consent to Surgery form
permitting Dr. Brock to perform the procedure. Dr. Brock performed the TVH on
Magallanes at DMC, as scheduled, on June 27, 2016.
       On June 28, 2016, Dr. Brock assessed Magallanes. Magallanes reported being dizzy
and tired and she requested an extra night in the hospital. Dr. Brock evaluated Magallanes
for discharge early in the morning on June 29, 2016. Dr. Brock determined Magallanes was
stable and ready for discharge; accordingly, discharge was ordered. Upon completion of
discharge formalities, Magallanes was discharged.
       The same day that Magallanes was discharged and only a short time after discharge,
Magallanes arrived at approximately 10:30 a.m., at DMC’s Emergency Department; after
examination and tests, an injury to the colon was suspected. On June 29, 2016, Dr. Gina
Quaid conducted an exploratory laparotomy, colectomy, and colostomy. Dr. Quaid
documented in the operative report: “The proximal rectum, there is actual[ly] a serosal
defect down to the mucosa and there [were] also some sutures, the rectum was sutured to
the cuff as well.” Magallanes was fitted with a colostomy bag in light of the rectal injury
that had occurred during the TVH procedure performed by Dr. Brock. Magallanes was
ultimately discharged on July 8, 2016.
       Dr. Brock was an employee of GVHC (she was not an employee of DMC). After
Magallanes filed the instant action, she was asked, at deposition: “Do you recall any
discussion[, when being assisted in filling out pre-operative paperwork at the hospital,]
about the status of doctors being either employees or independent contractors …?”
Magallanes responded: “No, because that’s something that as a patient you don’t – if you
get sent there, you just assume that person works there. You don’t know specifics.”



                                              4.
                                      PROCEEDINGS
       On September 27, 2017, Magallanes filed a complaint against Dr. Brock, DMC, and
GVHC, alleging one cause of action for medical negligence. The complaint alleged that
Magallanes underwent, on June 27, 2016, a total vaginal hysterectomy procedure, which
was negligently performed, causing injuries, and necessitating Magallanes to be readmitted
to hospital for follow-up care. The complaint alleged that “[e]ach defendant … was the
agent, servant and/or employee of each of the remaining defendants.” The complaint
further alleged: “Defendants, and each of them, so negligently examined and treated
plaintiff … and operated their premises and equipment, and said corporate or other business
entity defendants so negligently selected and reviewed its medical staff, all in a manner
which was below the standard of care accepted in the community, as to proximately cause
the injuries and damages to the plaintiff.” The case was removed to federal court and, upon
remand to state court, DMC was the only remaining defendant in the state action.1
       Magallanes’s deposition took place on February 26, 2020. Thereafter, DMC filed a
motion for summary judgment/summary adjudication as to (1) DMC’s direct liability, and
(2) DMC’s liability under an ostensible agency theory (i.e., the theory that Dr. Brock was an
ostensible agent of DMC). DMC’s motion papers stated: “Dr. Brock was an employee [of]
Golden Valley Health Centers (‘GVHC’), a public health agency, and not an employee of
DMC. [Citation.] Plaintiff established and selected Dr. Brock as her physician.” DMC’s
motion papers further stated: “Plaintiff alleges one cause of action for medical negligence
that is primarily focused on allegations of liability under ostensible agency related to a total
vaginal hysterectomy performed by Dr. Brock on June 27, 2016. Plaintiff alleges she
suffered injuries due to the negligent procedure performed by Dr. Brock. Plaintiff’s theories
of liability as to DMC are without merit. DMC has supportive expert opinions related to

1      The record reflects that Dr. Brock was an employee of a clinic that was owned or
operated by the federal government, whereby the case was removed to federal court. The
record further reflects that Magallanes reached a settlement with Dr. Brock.


                                               5.
standard of care and causation for its employees. There was no negligent act or omission by
an employee of DMC, and the damages Plaintiff alleges are the direct result of Plaintiff’s
chosen and personal surgeon. Further as a matter of law, Ostensible Agency is inapplicable
to this case, as Dr. Brock was Plaintiff’s personal physician for the scheduled (non-
emergen[cy]) surgery at issue.” (Unnecessary capitalization omitted, fn. omitted.)
       Magallanes filed an opposition to DMC’s motion, disputing the contention that
summary judgment/summary adjudication was warranted as to her claim against DMC
based on an ostensible agency theory. More specifically, Magallanes’s opposition first
clarified: “Plaintiff does not dispute defendant Doctors Medical Center of Modesto is
entitled to summary adjudication on the issue that their nurses and technicians met the
standard of care.” (Unnecessary capitalization omitted.) Magallanes’s opposition next
contended: “A triable issue of fact exists regarding the issue of whether plaintiff was
provided actual notice that Dr. Brock was an independent contractor and not an agent or
employee of defendant Doctors Medical Center of Modesto.” (Unnecessary capitalization
omitted.) The opposition further stated: “Plaintiff reasonably believed Dr. Brock was an
employee of Defendant DMC” because “[s]he was never informed by anyone that Dr.
Brock was not an employee of DMC” and “[s]he never read and understood any
documentation that informed her Dr. Brock was not an employee or agent of DMC.” The
opposition summed up Magallanes’s position as follows: “The Motion for Summary
Judgment should be denied because a triable issue of fact exists regarding the issue of
whether plaintiff was provided actual notice that [Dr. Brock] was an independent contractor
and not an agent or employee of defendant DMC.”
       DMC filed a reply to Magallanes’s opposition to its motion for summary judgment.
In its reply, DMC stated: “Plaintiff alleges one cause of action for medical negligence,
which Plaintiff concedes is based solely on allegations of ostensible agency related to a total
vaginal hysterectomy performed by Dr. Brock on June 27, 2016. Plaintiff alleges she
suffered injuries due to the negligent procedure performed by Dr. Brock. Plaintiff’s theories

                                              6.
of liability as to DMC are without merit. DMC has supportive expert opinions related to
standard of care and causation for its employees, and Plaintiff now concedes that no direct
liability issues exist. Further, as a matter of law, Ostensible Agency is inapplicable to this
case, as Dr. Brock was Plaintiff’s personal physician for the scheduled (non-emergen[cy])
surgery and Plaintiff could not have reasonably relied upon an apparent agency since
Plaintiff presented to the hospital solely due to her relationship with her physician that was
independent of the hospital.” (Unnecessary capitalization omitted, fn. omitted.) The reply
further stated: “[Plaintiff’s] [o]pposition is completely devoid of any argument, law, or any
reference to the fact that Plaintiff was treated by her own personal physician, who was
the only reason that Plaintiff came to DMC. Whether or not Plaintiff could understand a
Conditions of Admission form—which she had been signing in English for decades without
objection—the fact that she was treated by her own personal physician means Plaintiff
cannot succeed.” (Emphasis in original.)
          The trial court granted summary judgment in favor of DMC. The trial court’s order
stated:
                 “Defendant, as the moving party, met the initial burden of
          demonstrating entitlement to judgment on the issues presented. The burden
          then shifts to Plaintiff to produce admissible evidence establishing a material
          factual dispute preventing adjudication of the subject issues. Here, Plaintiff
          does not oppose Defendant’s evidence establishing that the nurses and
          technicians in its employ met the standard of care with regard to her treatment,
          and Defendant is entitled to adjudication of that issue.

                 “Plaintiff opposed the motion on the sole issue of whether the hospital
          might nevertheless by held liable for Dr. Brock’s conduct under an ostensible
          agency theory. In that regard, Plaintiff submitted evidence that the hospital’s
          notice to her regarding the nature of the relationship between it and the
          physicians practicing there was not provided to her in Spanish, either in
          writing or via verbal translation of the subject notification into Spanish by the
          hospital’s interpreter. Therefore, it appears that Plaintiff has established the
          existence of a factual dispute with regard to whether the hospital provided her
          with actual notice relative to this issue. However, the law dictates that the
          application of ostensible agency may likewise be defeated by evidence that
          the patient had a pre-existing relationship with the subject physician and


                                                 7.
       sought treatment based on the relationship, as opposed to looking to the
       hospital to provide medical services in the first instance. (See, e.g., Markow
       v. Rosner (2016) 3 Cal.App.5th 1027.) The Court finds that the undisputed
       evidence supports the conclusion that Plaintiff had a longstanding physician-
       patient relationship with Dr. Brock, sought treatment for the complaints which
       led to the subject procedure from Dr. Brock as her personal physician, and
       reported to the hospital for the subject procedure as scheduled and directed by
       Dr. Brock and/or her office. [Citations.] Therefore, these undisputed facts
       support the conclusion that Plaintiff knew or should have known that Dr.
       Brock was not employed by Defendant as a matter of law.”
       Judgment was entered in DMC’s favor on November 4, 2020. This appeal followed.
                                       DISCUSSION
I.     Trial Court Properly Granted DMC’s Motion for Summary Judgment
       The trial court evaluated the relevant record and determined it was indisputable that
“Plaintiff knew or should have known that Dr. Brock was not employed by Defendant.”
The trial court further concluded that Magallanes’s medical malpractice claim against DMC
(based on an ostensible or apparent agency theory) was therefore precluded as a matter of
law and granted DMC’s motion for summary judgment. Magallanes asserts that “DMC [is]
liable for Dr. Brock’s negligence under a theory of ostensible agency,” and challenges the
trial court’s determinations and disposition. We affirm the trial court’s conclusions and
grant of summary judgment to DMC.
       “We review the trial court’s grant of summary judgment de novo and decide
independently whether the parties have met their respective burdens and whether facts not
subject to triable dispute warrant judgment for the moving party as a matter of law.”
(Jessen v. Mentor Corp (2008) 158 Cal.App.4th 1480, 1484.)
       “ ‘A hospital is liable for a physician’s malpractice when the physician is actually
employed or is the ostensible agent of the hospital.’ ” (Whitlow v. Rideout Memorial
Hospital (2015) 237 Cal.App.4th 631, 635, 636 [“The doctrine of ostensible [or apparent]
agency was utilized as a mechanism to impose liability on hospitals for the negligence of
independent contractor physicians.”].) In Mejia v. Community Hospital of San Bernardino



                                              8.
(2002) 99 Cal.App.4th 1448 (Mejia), the court laid out the required elements of ostensible
agency: “(1) conduct by the hospital that would cause a reasonable person to believe there
was an agency relationship, and (2) reliance on that apparent agency relationship by the
plaintiff.” (Id. at p. 1457.)
       Mejia, supra, 99 Cal.App.4th at page 1458, observed that California law has
“inferred ostensible agency from the mere fact that the plaintiff sought treatment at the
hospital without being informed that the doctors were independent contractors.” “Thus,
unless the patient had some reason to know of the true relationship between the hospital and
the physician—i.e., because the hospital gave the patient actual notice or because the patient
was treated by his or her personal physician—ostensible agency is readily inferred.” (Id. at
pp. 1454-1455.) Mejia’s exposition of the principles of ostensible or apparent agency was
reiterated in Wicks v. Antelope Valley Healthcare District (2020) 49 Cal.App.5th 866, 884.
Wicks stated: “[A]lthough a hospital may not control, direct or supervise physicians
[providing services on site], a hospital may be liable for their negligence on an ostensible
agency theory, unless (1) the hospital gave the patient actual notice that the treating
physicians are not hospital employees, and (2) there is no reason to believe the patient was
unable to understand or act on the information, or (3) the patient was treated by his or her
personal physician and knew or should have known the true relationship between the
hospital and physician.” (Ibid.)
       Markow v. Rosner (2016) 3 Cal.App.5th 1027 (Markow) also summed up the law
regarding ostensible agency in the context of a medical malpractice claim. Markow stated:
“Where a patient seeks to hold a hospital liable for the negligence of a physician, the
doctrine of ostensible agency is now commonly expressed as having two elements: ‘(1)
conduct by the hospital that would cause a reasonable person to believe that the physician
was an agent of the hospital, and (2) reliance on that apparent agency by the plaintiff.’
[Citation.] Generally the first … element is satisfied ‘when the hospital “holds itself out” to
the public as a provider of care,’ ‘unless it gave the patient contrary notice.’ [Citation.]

                                               9.
Nonetheless, a hospital’s ‘contrary notice’ may be insufficient ‘to avoid liability in an
emergency room context, where an injured patient in need of immediate medical care
cannot be expected to understand or act upon that information.’ [Citation.] [As for the
second element,] [r]eliance upon an apparent agency is demonstrated ‘when the plaintiff
“looks to” the hospital for services, rather than to an individual physician.’ ” (Id. at
p. 1038.)
       Markow, supra, concluded: “Ultimately, ‘there is really only one relevant factual
issue: whether the patient had reason to know that the physician was not an agent of the
hospital. As noted above, hospitals are generally deemed to have held themselves out as the
provider of services unless they gave the patient contrary notice, and the patient is generally
presumed to have looked to the hospital for care unless he or she was treated by his or her
personal physician. Thus, unless the patient had some reason to know of the true
relationship between the hospital and the physician—i.e., because the hospital gave the
patient actual notice or because the patient was treated by his or her personal physician—
ostensible agency is readily inferred.’ ” (3 Cal.App.5th at p. 1038.)
       “Although the existence of an agency relationship is usually a question of fact, it
‘becomes a question of law when the facts can be viewed in only one way.’ ” (Markow,
supra, 3 Cal.App.5th at p. 1039.) “In the physician-hospital-patient context, ostensible
agency is a factual issue ‘[u]nless the evidence conclusively indicates that the patient should
have known that the treating physician was not the hospital’s agent, such as when the
patient is treated by his or her personal physician’ or received actual notice of the absence
of any agency relationship.” (Ibid.; see Mejia, supra, 99 Cal.App.4th at p. 1458.)
       Here, the undisputed facts show that, in 2015, Magallanes selected and established
care with Dr. Brock, who was an employee of GVHC. Since that time, Dr. Brock had
consistently provided gynecological healthcare for Magallanes as her personal physician
(for such healthcare). Magallanes repeatedly sought Dr. Brock’s services at the Golden
Valley Health Center – Women’s Health, a distinct entity from Doctors Medical Center.

                                               10.
Magallanes elected to proceed with a hysterectomy surgery under guidance from Dr. Brock,
as part of a continuum of care for the gynecological problems she was experiencing. Dr.
Brock/GVHC scheduled the surgery and selected the venue for the surgery and notified
Magallanes accordingly. Dr. Brock subsequently performed the surgery and approved
Magallanes’s initial discharge.
       Given the foregoing undisputed facts, this was not a situation where Magallanes
“looked to the hospital” for surgical care and relied on the hospital’s selection or assignment
of a doctor to identify and render appropriate treatment. (See Markow, supra, 3
Cal.App.5th at p. 1038.) In other words, Magallanes, a pre-existing patient of Dr. Brock,
did not rely on an apparent agency relationship between DMC and Dr. Brock in seeking and
receiving surgical care from Dr. Brock. Rather, Magallanes, herself chose Dr. Brock as her
treating physician and elected to undergo the procedure at issue under the guidance of Dr.
Brock and on the condition that it would be performed by Dr. Brock. These undisputed
facts conclusively establish that, under the circumstances, Magallanes reasonably should
have known that Dr. Brock was not an agent of the hospital; rather, she utilized the
hospital’s surgical facilities to provide surgical care to her own patients. (See, e.g.,
Markow, supra, 3 Cal.App.5th at p. 1041.) Magallanes’s statement at deposition to the
effect that, “if you get sent [to a hospital], you just assume [your preexisting and preselected
physician] works there,” does not affect our analysis.
       The trial court correctly determined the undisputed facts established, as a matter of
law, that Magallanes reasonably should have known that Dr. Brock was not DMC’s agent.
Further, the court appropriately concluded that Magallanes’s medical malpractice claim
against DMC, a claim that was premised on an ostensible agency theory, was foreclosed as
a matter of law. The court therefore properly granted summary judgment in favor of DMC.
       Magallanes further argues the trial court’s grant of summary judgment was improper
because her cause of action for medical negligence encompassed additional theories under
which DMC was potentially directly liable for the injuries she sustained as a result of the

                                               11.
hysterectomy procedure performed by Dr. Brock. This argument is not well taken because
any putative additional theories were not addressed in Magallanes’s opposition to DMC’s
motion for summary judgment and were not brought to the attention of the trial court. (See
American Continental Ins. Co. v. C. & Z Timber Co. (1987) 195 Cal.App.3d 1271, 1281
[“[P]ossible theories that were not fully developed or factually presented to the trial court
cannot create a ‘triable issue’ on appeal.”]; Ernst v. Searle (1933) 218 Cal. 233, 240-241
[“A party is not permitted to change his position and adopt a new and different theory on
appeal. To permit him to do so would not only be unfair to the trial court, but manifestly
unjust to the opposing litigant.”].)
                                       DISPOSITION
       The judgment is affirmed. DMC is awarded its costs on appeal.


                                                                                     SMITH, J.
WE CONCUR:



HILL, P. J.



PEÑA, J.




                                              12.
Filed 7/5/22


                             CERTIFIED FOR PUBLICATION
                                            IN THE
                COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      IN AND FOR THE
                              FIFTH APPELLATE DISTRICT



 ELISA MAGALLANES DE VALLE,

          Plaintiff and Appellant,                                   F082099

                 v.                                         (Super. Ct. No. 2026884)

 DOCTORS MEDICAL CENTER OF
 MODESTO,                                             ORDER GRANTING REQUEST
                                                         FOR PUBLICATION
          Defendant and Respondent.


        As the nonpublished opinion filed on June 24, 2022, in the above-entitled matter
hereby meets the standards for publication specified in the California Rules of Court,
rule 8.1105(c), it is ordered that the opinion be certified for publication in the Official
Reports.

                                                                                       SMITH, J.

WE CONCUR:



HILL, P.J.



PENA, J.